DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .
Status of the Claims
	Claims 1, 17-25, 28, 30-31, 34-36, and 38 are currently pending.
	Claims 18, 20, 23, 24, 31, 34- 36, and 38 are withdrawn.
	Claims 1, 17, 19, 21-22, 25, 28, and 30 are currently under consideration.

---Response to Arguments---

Claim Rejections - 35 USC§ 112
Claim 2 has been cancelled. Thus, the rejections of claim 2 are moot.

Claim Rejections - 35 USC§ 102
Applicant’s arguments, see pgs. 6- 7, filed May 2, 2022, with respect to rejection of claims 1, 17, 19, 21, 22, 25, 28, and 30 as anticipated over US 2011/0207663 (Okunieff) have been fully considered and are persuasive.  the rejection of claims 1, 17, 19, 21, 22, 25, 28, and 30 are withdrawn. The rejection of claim 2 is moot, due to cancellation of the claim


Claim Rejections - 35 USC§ 103 (Original)
Claims 1, 2, 17, 19, 21-22, 25-26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over OKUNIEFF, US 20110207663 A1; Pub: Aug. 25, 2011, on IDS; as evidenced by: VLIEGHE, Synthetic therapeutic peptides: science and market; Drug Discovery Today, Vol. 15, 41-56; Pub: January 2010.
Regarding claims applicants’ elected species of acetate salt, Okunieff discloses a modified human FGF peptide sequence: CYRSRKYSSWYVALKRC (SEQ ID NO: 1), which is 100% consistent with instant SEQ ID NO: 3 (CYRSRKYSSWYVALKRC); as well as pharmaceutically acceptable salts (acetate as evidenced by Vlieghe, FDA approved peptides Table 2) and buffered solutions at physiological pH ([0086]) of SEQ ID NO: 1 (claims 1 and 3). Okunieff also teaches conservative amino acid substitution of serine with threonine ([0073], Tables 1 and 2). This teaching applied to SEQ ID NO: 1 results in CYRSRKYTSWYVALKRC (instant SEQ ID NO: 4). Instant SEQ ID NO: 4 comprises YRSRKYTSWYVALKR (instant SEQ ID NO: 2)([0020]); and SEQ ID NOs: 5 (wherein: X1=tyrosine; X2=arginine; X3=serine; X4=arginine; X5=lysine; X6=tyrosine ;X7=threonine v. serine; X8=serine; X9=tryptophan; X10=tyrosine; X11=valine; X12=alanine; X13=leucine; X14=lysine; and X15=arginine) with cysteine residues having been added to both the N and C terminal ends. Finally, Okunieff teaches D-amino acids and cyclization via cysteine residues to constrain peptide conformations ([0082]).
Regarding claim 28 and 30, Acetate buffers and salts are commonly used in pharmaceutical compositions comprising peptides, as evidenced by Vlieghe; which discloses several pages of FDA approved acetate salts of various peptides (pgs. 42-51, Table 2).
Therefore, one of ordinary skill applying the teachings of Okunieff at the time of filing would have found both the elected species: cyclized CYRSRKYTSWYVALKRC (SEQ ID NO: 4), and its acetate salt to be obvious over Okunieff. 
Thus, the elected species, acetate salt of disulfide cyclized CYRSRKYTSWYVALKRC (SEQ ID NO: 4); as well as, the entire scope of the instant claim set is rendered obvious.

---Response to Arguments---
Regarding the rejection of claims 1, 17, 19, 21, 22, 25, 28, and 30 over US 2011/0207663 A1 (Okunieff): 
Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive. Regarding Applicant’s argument that the genus of variants in Okunieff far exceed the variants of one of ordinary skill to at once envisage: Par. [0075] clearly and specifically indicates that a single Ser, Thr substitution of SEQ ID NO: 1 (instant SEQ ID NO: 4) is intended to be included in the genus. ([0075]). One practicing the teachings would have found it obvious to make conservative replacements at any one of the amino acid positions following Okunieff’s direct teachings.
If Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, it cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Although applicants assert improved effects using analogs of human FGF, no data is pointed to or provided to support this assertion. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”).  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  See MPEP § 716.01(c)(II).  See also MPEP § 2145, which states, "…arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).".
	Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Further, the claims are not limited to analogs, but rather embrace normal (natural) human FGF which is not patent eligible subject matter (see the 101 rejection above).  
	As such, the rejection of claims 1, 17, 19, 21, 22, 25, 28, and 30 are maintained. The rejection of claims 2 and 26 are moot, due to cancellation of the claims.


Double Patenting (Original)

Claims 1-2, 17, 19, 21-22, 25-26, 28, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. US 8,871,900 B2 (‘900) in view of OKUNIEFF, US 20110207663 A1; Pub: Aug. 25, 2011, on IDS; as evidenced by, VLIEGHE, Synthetic therapeutic peptides: science and market; Drug Discovery Today, Vol. 15, 41-56; Pub: January 2010 and PFORTMUELLER, Acetate-buffered crystalloid fluids: Current knowledge, a systematic review, Journal of Critical Care, 96-104; Pub: 2016.

Claim 1 of ‘900 recites the isolated peptide comprising the amino acid sequence CYRSRKYSSWYVALKRC (SEQ ID NO: 1); and claim 3 of ‘900 recites a pharmaceutically acceptable salt thereof.
The claims of ‘900 do not recite disulfide cyclized SEQ ID NO: 4.
Regarding claims 1, 2, 17, 19, 21-22, and 25-26, 28, and 30, Okunieff discloses a modified human FGF peptide sequence: CYRSRKYSSWYVALKRC (SEQ ID NO: 1), which is 100% consistent with instant SEQ ID NO: 3 (CYRSRKYSSWYVALKRC); as well as pharmaceutically acceptable salts (acetate as evidenced by Vlieghe, FDA approved peptides Table 2) and buffered solutions at physiological pH ([0086]) of SEQ ID NO: 1 (claims 1 and 3). Okunieff also teaches conservative amino acid substitution of serine with threonine ([0073], Tables 1 and 2). This teaching applied to SEQ ID NO: 1 results in the amino acid sequence CYRSRKYTSWYVALKRC (instant SEQ ID NO: 4). Instant SEQ ID NO: 4 comprises YRSRKYTSWYVALKR (instant SEQ ID NO: 2)([0020]); and SEQ ID NOs: 5 (wherein: X1=tyrosine; X2=arginine; X3=serine; X4=arginine; X5=lysine; X6=tyrosine ;X7=threonine v. serine; X8=serine; X9=tryptophan; X10=tyrosine; X11=valine; X12=alanine; X13=leucine; X14=lysine; and X15=arginine) with cysteine residues having been added to both the N and C terminal ends. Finally, Okunieff teaches D-amino acids and cyclization via cysteine residues to constrain peptide conformations ([0082]).
Regarding claim 28 and 30, Acetate buffers and salts are commonly used in pharmaceutical compositions comprising peptides, as evidenced by Vlieghe; which discloses several pages of FDA approved acetate salts of various peptides (pgs. 42-51, Table 2) and Pfortmueller teaches acetate as the conjugate base of acetic acid (p.97, Section 2).
Therefore, one of ordinary skill applying the teachings of Okunieff at the time of filing would have found disulfide bond cyclized CYRSRKYTSWYVALKRC (SEQ ID NO: 4), and its acetate salt to be obvious over Okunieff.
Thus, the entire scope of the instant claim set – including an acetate salt of disulfide cyclized CYRSRKYTSWYVALKRC (SEQ ID NO: 4) – is rendered obvious.

---Response to Arguments---

	Regarding the rejection to claims 1, 17, 19, 21, 22, 25, 28, and 30 over US 8,871,900 B2 (‘900) in view of Okunieff; and evidenced by Vlieghe, and Pfortmeuller: Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive.  
	Regarding Applicant’s argument that the genus of variants in Okunieff far exceed the variants of one of ordinary skill to at once envisage: Par. [0075] clearly and specifically indicates that a single Ser, Thr substitution of SEQ ID NO: 1 (instant SEQ ID NO: 4) is intended to be included in the genus. ([0075]). One following the teachings of Okunieff would have found it obvious to make conservative replacements at any one of the amino acid positions following Okunieff’s direct teachings. Thus, the instant claims represent obvious variants, in view of Okunieff.  
	If Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, it cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In addition, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  
	As such, the rejection of claims 1, 17, 19, 21, 22, 25, 28, and 30 are maintained. The rejection of claims 2 and 26 are moot, due to cancellation of the claims.


--Response to Amendments – New Ground for Rejection--

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	As amended, claim 1 of the invention is directed to the judicial exception of a natural phenomenon (product of nature). The claim recites “a peptide comprising the amino acid sequence of SEQ ID NO: 2”, which encompasses the natural A-chain of a human fibroblast growth factor (protein database Identification/ accession identifier: 1BLA_A). This judicial exception is not integrated into a practical application because the broadest reasonable interpretation of the independent claim encompasses a naturally occurring product of nature (the A-chain of a human fibroblast growth factor (protein database Identification/ accession identifier: 1BLA_A), which has not been modified in any way to add additional elements that amount to significantly more than the natural material. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the alternative amino acid substitutions described, in reference to SEQ ID NO: 2 do not modify the language encompassing the optional naturally occurring “peptide comprising SEQ ID NO: 2” (YRSRKYTSWYVALKR), which consists of amino acids Y115- R129 of a natural A-chain of a human fibroblast growth factor (protein database Identification/ accession identifier: 1BLA_A, as evidenced by 1BLA_A_NCBI_PDB.pdf). Further, claim 1 does not require any integration into a larger functional structure, or addition into any method or process which would amount to significantly more than the encompassed judicial exception. Therefore, the claim – as written – does not meet the two-prong test for subject matter eligibility.  
	Because abstract ideas, laws of nature, and natural phenomenon "are the basic tools of scientific and technological work", the Supreme Court has expressed concern that monopolizing these tools by granting patent rights may impede innovation rather than promote it. See Alice Corp., 573 U.S. at 216, 110 USPQ2d at 1980; Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012). MPEP §2106.  
	As such claim 1 is rejected as encompassing patent ineligible subject matter under 35 USC §101.

Conclusion
Summary of claims: claims 1, 17, 19, 21- 22, 25, 28, and 30 are rejected. No claims are allowable.

	Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628. The examiner can normally be reached M-F 0900-1700 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https:/ /www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:/ /www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        

/Kevin S Orwig/Primary Examiner, Art Unit 1658